The Chiee Justice
delivered the opinion of the court.
All the reasons assigned for reversal in this cause, except the fifth, sixth, and seventh, have been disposed of in other causes decided at the present term.
The fifth reason is, because the assessor assessed more tax than was ordered to be raised, which is illegal.
The assessment was made under the supplement to the charter of the city of Paterson, passed on the 30th of March, 1853. That act directs that the taxes shall be assessed at such rate per dollar of the valuation as will be sufficient to produce the sum required, together with the fees for assessing and collecting the same, and a reasonable allowance for losses by delinquents, after deducting the poll tax. The statute expressly authorizes the assessment to be made for a larger sum than is ordered to be raised. It is not shown that the addi*409tional amount was raised for any purpose not authorized by the statute.
No ground is suggested in support of the sixth reason, and the seventh reason is not sustained in point of fact.
The assessment must be affirmed.
Ogden and Haines, Justices, concurred.